O’Connell, Judge,
concurring.
It is clear from the evidence of record that the sockets here involved are properly described as wiring devices and the Customs Court assumed “that such articles are ‘in a broad sense’ wiring devices.” Accordingly, unless the sockets are also parts of lighting fixtures, they are properly classifiable under paragraph 353, as contended by appellant.
Whether or not the sockets are parts of lighting fixtures depends upon whether they are dedicated to such use. That issue is not treated either in the decision of the Customs Court or in the briefs on this appeal. However, since it is inherent in the case and its determination is necessary to proper classification of the merchandise, we may properly consider it. For the reasons set forth in the principal opinion herein, and in view of the principles stated in our recent decision in United States v. F. B. Vandegrift & Co., Inc., 44 C. C. P. A. (Customs) 15, C. A. D. 628, I am of the opinion that the sockets here involved are not dedicated to use in lighting fixtures and are properly classifiable as wiring devices under paragraph 353.